Detailed Action 
1. 	This office action is in response to the communicated dated 26 February 2021 concerning application number 16/096,174 effectively filed on 24 October 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 34-41, 43-61, and 88 are pending, of which claims 34, 43, 47, and 88 have been currently amended; claims 1-33, 42, 62-87, and 89-96 have been canceled; and claims 34-41, 43-61, and 88 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments, see pages 8-9, filed 26 February 2021 with respect to the rejections of claims 34-41, 43-61, and 88 have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Allowable Subject Matter
5. 	Claims 34-41, 43-61, and 88 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance: The prior art of record suggests the limitations regarding the system of claim 34, except for the limitation of “an x-ray breakable container holding at least one of a biotherapeutic fluid or a photoactivatable fluid, wherein upon x-ray exposure a container wall breaks releasing said at least one of a biotherapeutic fluid or a photoactivatable fluid to the medium or to the human or animal subject.” The following description demonstrates how the prior art of record fails to disclose or suggests the described limitation above.
Kaplitt (US 2015/0360050 A1) discloses a system for emitting a wavelength of energy internal to a human comprising an emitter and a controller ([abstract, 0009, 0031, 0138]). 
Bourke, Jr. (US 2014/027030 A1) teaches a container holding a photoactivatable fluid ([0246, 0254, 0363]) and the container being exposed to an x-ray ([0363]). Bourke, Jr. does not explicitly teach upon x-ray exposure, the container wall breaking, releasing said photoactivatable fluid to the medium or to the human or animal subject. The Examiner has previously indicated this limitation as allowable subject matter within the non-final rejection. Applicant has inserted the allowable subject matter within the independent claim 34 which makes all the pending claims allowable. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792